DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed June 27, 2022 has been entered. Claims 1-20 remain pending in the application.

Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive.
	Applicant argues, at pp. 8-9 of the June 27, 2022 response that Lewis would allegedly fail to teach the limitation “determining at least one additional concept and associated set of relations representing the concept attributes of the first cluster” and “changing the first ontology using the additional concept and associated set of relations to create a second ontology out of the first ontology”. Examiner respectfully disagrees.
	As a preliminary matter, in response to applicant's specific argument directed to the problem Lewis aims to solve that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., collecting sample values to address data sources defined differently and may contain design choices that do not comply with referent practices and/or the ontology) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant further argues that Lewis allegedly fails to change a semantic relationship graph, while quoting from Lewis’s ¶0051 which explicitly states that the relationship graph may be updated. Examiner respectfully notes that the very abstract of Lewis reads in relevant part,
“…generate additional keywords relevant to the seed keyword…” [Lewis, abstract]

	Lewis further goes on to discuss the problem of generating semantic relationship graphs with keywords that have meaningful semantic relationships to one another, at ¶¶0033-0034 cited below. The examiner respectfully maintains that one of ordinary skill in the art would understand the updating of a semantic relationship graph with new keywords and relationships between keywords to read upon the broadest reasonable interpretation of independent claims 1, 14 and 17, as it is now.
	Accordingly, and in view of the past and present grounds of rejection, applicant’s arguments, at pp. 8-9 of the June 27, 2022 response that Lewis would allegedly fail to teach the limitation “determining at least one additional concept and associated set of relations representing the concept attributes of the first cluster” and “changing the first ontology using the additional concept and associated set of relations to create a second ontology out of the first ontology”, have been fully considered but have not been found to be persuasive.
	Applicant further argues, at p. 10 of the June 27, 2022 response that dependent claims 2-13, 15-16 and 18-20 would be allegedly allowable for similar reasons as have been presented with regard to independent claims 1, 14 and 17. Examiner respectfully points, in response, to the above discussion of new keyword and relationship generation, as well as first and second ontology and the broadest reasonable interpretation that the examiner is applying to these terms.
	Accordingly, and in view of the past and present grounds of rejection, applicant’s arguments, at p. 10 of the June 27, 2022 response that dependent claims 2-13, 15-16 and 18-20 would be allegedly allowable for similar reasons as have been presented with regard to independent claims 1, 14 and 17, have been fully considered but have not been found to be persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 8-9, 11-15, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication 2018/0113933 to Lewis.

With regard to independent claim 1,
	Lewis teaches a computer implemented method, comprising: 
	providing a first graph comprising an instance of a first ontology, wherein the first ontology comprises concepts and relations, and wherein one or more of the concepts are associated with one or more concept attributes (Lewis: ¶0002 reads in part, “…The data processing system can identify, using a semantic relationship graph, a plurality of keyword categories including a first keyword category and a second keyword category. Each of the plurality of keyword categories can include a plurality of keywords. Each of the plurality of keywords can have a semantic distance from the seed keyword less than a semantic distance threshold…” Examiner notes that the term semantic refers to an ontology relating to words.); 
	collecting, from the first graph, sample values from a plurality of the concept attributes; 
	clustering the sample values into one or more clusters based on a content or a format of the sample values (Lewis: ¶0021 – reads in part, “In some implementations, the data processing system can identify, for each keyword of the set of candidate nodes, using a clustering algorithm, one of a first keyword category and a second keyword category based on the semantic distances among each keyword of the set of candidate nodes.” Examiner notes candidate nodes represent “sample values”.); 
	identifying a first cluster of the one or more clusters that contains one or more of the sample values representing different concept attributes, wherein a number of the different concept attributes is higher than a predefined number (Lewis: ¶0021 – frequency threshold, i.e. “higher than a predefined number [of the different concept attributes] may be used to determine semantic distance, which is used in clustering. See ¶0056 discussion of specific clustering calculations using semantic distance.);
 	determining at least one additional concept and associated set of relations representing the concept attributes of the first cluster (Lewis: ¶0051 – updating semantic distances, determining relations from retrieved text. Examiner notes that an updated semantic graph is a “second ontology” as compared to its, i.e. “first” state before having been updated. See also ¶0103 – maintaining counters to track frequency for keywords, as well as above citations directed to clustering.); and 
	changing the first ontology using the additional concept and associated set of relations to create a second ontology out of the first ontology. (Lewis: ¶¶0033-0034 – discovery of new accurate and relevant keywords in generating a semantic relationship graph. See ¶¶0050-0051 – generation of additional keywords related to seed keyword using semantic graph relationships, and updating semantic distances, determining relations from retrieved text. Examiner notes that an updated semantic graph is a “second ontology” as compared to its, i.e. “first” state before having been updated. See also ¶0088 – request to generate additional keyword related through graph, ¶0103 – maintaining counters to track frequency for keywords, as well as above citations directed to clustering.) 
With regard to dependent claim 2, which depends upon independent claim 1,
	Lewis teaches the method of claim 1, wherein determining the set of relations associated with the additional concept comprises: 
	identifying one or more existing relations of the first ontology, wherein each of the existing relations relate a plurality of concepts in accordance with a concept attribute of the identified cluster (Lewis: ¶0021 – reads in part, “In some implementations, the data processing system can identify, for each keyword of the set of candidate nodes, using a clustering algorithm, one of a first keyword category and a second keyword category based on the semantic distances among each keyword of the set of candidate nodes.” See also ¶0002 reads in part, “…The data processing system can identify, using a semantic relationship graph, a plurality of keyword categories including a first keyword category and a second keyword category. Each of the plurality of keyword categories can include a plurality of keywords. Each of the plurality of keywords can have a semantic distance from the seed keyword less than a semantic distance threshold…”); 
	reassigning the identified relations to associate the identified relations with the additional concept (Lewis: ¶0033 – identified additional keyword. See also above citations directed to clustering.); 
	defining one or more new relations based on concept attribute values of the cluster (Lewis: ¶0021 – frequency threshold, i.e. “higher than a predefined number [of the different concept attributes] may be used to determine semantic distance, which is used in clustering. See ¶0056 discussion of specific clustering calculations using semantic distance. See also ¶0033 – new keywords subject to filtering.); 
	P201909953US01Page 29 of 36wherein the set of relations comprises the reassigned relations and the defined one or more new relations. (Lewis: ¶0051 – updating semantic distances, determining relations from retrieved text. Examiner notes that an updated semantic graph is a “second ontology” as compared to its, i.e. “first” state before having been updated. See also ¶0103 – maintaining counters to track frequency for keywords, as well as above citations directed to additional keyword.)

With regard to dependent claim 3, which depends upon dependent claim 2, 
	Lewis teaches the method of claim 2, wherein defining the new relations comprises providing an interface for enabling a user to assign the new relations to the additional concept; and further comprising receiving via the interface a user input indicative of the new relations. (Lewis: ¶0119 reads in relevant part and in reference to a user’s experience interacting with an interface, “…The interface may include one or more lists of keyword categories and keywords as selected or unselected. In some implementations, the list of keyword categories as selected may be different or separate from the list of keyword categories as unselected. The data processing system can transmit the interface to the content provider computing device, the content publisher computing device, or the client device that sent the seed keyword. In some implementations, the data processing system can generate or transmit the interface, responsive to identifying or determining keywords or keyword categories as relevant or irrelevant to the seed keyword and the domain entity.” See also above citations directed to new relations.)

With regard to dependent claim 4, which depends upon independent claim 1,
	Lewis teaches the method of claim 1, wherein the at least one additional concept comprises one concept per concept attribute of the different concept attributes. (Lewis – abstract reads in part, “…The server can generate, for each keyword of the keyword categories, a keyword-seed affinity score based on a frequency of the keyword occurring with the seed keyword on an information resource. The server can determine, for each keyword category, a category-seed affinity score based on the keyword-seed affinity scores for each of keyword in the keyword category. …” See also above citations directed to concept attributes.)

With regard to dependent claim 8, which depends upon independent claim 1,
	Lewis teaches the method of claim 1, wherein clustering the sample values comprises:
 	data profiling the collected sample values to produce profiling results; and 	performing the clustering based on the profiling results. (Lewis: ¶0021 – reads in part, “In some implementations, the data processing system can identify, for each keyword of the set of candidate nodes, using a clustering algorithm, one of a first keyword category and a second keyword category based on the semantic distances among each keyword of the set of candidate nodes.”, frequency threshold, i.e. “higher than a predefined number [of the different concept attributes] may be used to determine semantic distance, which is used in clustering. See ¶0056 discussion of specific clustering calculations using semantic distance.)

With regard to dependent claim 9, which depends upon independent claim 1,
	Lewis teaches the method of claim 1, wherein the method is applied during loading of data from a plurality of data sources into a database storing the first graph. (Lewis: ¶0051 reads in part, “To generate additional keywords relevant to or otherwise associated with the seed keyword, the keyword generator module 130 can access a semantic relationship graph or a data structure (e.g., array, linked list, graph, tree, heap, etc.) from the databases 155….” Examiner notes that access is “loading”.)

With regard to dependent claim 11, which depends upon independent claim 1,
	Lewis teaches the method of claim 1, wherein each of the one or more concepts is associated with the one or more concept attributes. (Lewis: ¶¶0062-0063 – keywords associated with frequency, i.e. concept attribute. See also above citations directed to concepts, attributes.)

With regard to dependent claim 12, which depends upon independent claim 1,
	Lewis teaches the method of claim 1, wherein clustering the sample values into the one or more clusters is based on the content and the format of the sample values. (Lewis: ¶0050 – keyword generation dependent upon the canonical form, i.e. “format” of the sample values, which are candidates. See ¶0101 discussion of canonical form and “content” of a word on matching. See also above citations directed to clustering.)


With regard to dependent claim 13, which depends upon independent claim 1,
	Lewis teaches the method of claim 1, further comprising outputting the second ontology. (Lewis: ¶0038 – keywords displayed in user interface. ¶0119 reads in relevant part and in reference to a user’s experience interacting with an interface, “…The interface may include one or more lists of keyword categories and keywords as selected or unselected. In some implementations, the list of keyword categories as selected may be different or separate from the list of keyword categories as unselected. The data processing system can transmit the interface to the content provider computing device, the content publisher computing device, or the client device that sent the seed keyword. In some implementations, the data processing system can generate or transmit the interface, responsive to identifying or determining keywords or keyword categories as relevant or irrelevant to the seed keyword and the domain entity.” See also above citations directed to new relations.)

	Claims 14 and 17 are each similar in scope to claim 1 and are each rejected under a similar rationale.

	Claims 15 and 18 are each similar in scope to claim 4 and are each rejected under a similar rationale.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 10, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of US Pre-Grant Publication 2018/0173795 to Cobbett.

With regard to dependent claim 5, which depends upon independent claim 1,
	Lewis teaches the method of claim 1, wherein the first graph is built using a first dataset, and wherein the method further comprises: 
	building a second graph representing the second ontology using a second dataset. (Lewis: ¶0051 – updating semantic distances, determining relations from retrieved text. Examiner notes that an updated semantic graph is a “second ontology” as compared to its, i.e. “first” state before having been updated. See also ¶0119 reads in relevant part and in reference to a user’s experience interacting with an interface, “…The interface may include one or more lists of keyword categories and keywords as selected or unselected. In some implementations, the list of keyword categories as selected may be different or separate from the list of keyword categories as unselected. The data processing system can transmit the interface to the content provider computing device, the content publisher computing device, or the client device that sent the seed keyword. In some implementations, the data processing system can generate or transmit the interface, responsive to identifying or determining keywords or keyword categories as relevant or irrelevant to the seed keyword and the domain entity.”) 
	Lewis does not fully and explicitly teach and 
	using the second graph for accessing data instead of the first graph, wherein the first dataset and second dataset comprise log data of data profiling of same or different Extract-Transform-Load (ETL) systems.  
	Cobbett teaches a method using a second graph for accessing data instead of a first graph, wherein a first dataset and second dataset comprise log data of data profiling of same or different Extract-Transform-Load (ETL) systems. (Cobbett: ¶0090 reads in part, “A further technique may include leveraging lineage to understand how Extract, Transform, and Load (ETL) is copying data within an enterprise to build lineage graphs of ETL infrastructure to analyze further. Enterprise Information Integration platforms create technical metadata for everything that occurs in ETL programs moving data between systems. On that metadata the metadata tooling of such platforms provides data lineage functionality…” Examiner notes that the ETL specific limitations are being cited in conjunction with the remaining elements of the primary reference.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ETL system data profiling of Cobbett into the ontology graphing system of Lewis by programming the instructions of Lewis (Lewis: ¶0018) to process data representing an ETL system’s infrastructure, as taught by Cobbett. Both systems are directed to modeling relationships through graphing (Lewis: ¶0020; Cobbett: ¶0087). An advantage obtained through processing data representing an ETL system’s infrastructure would have been desirable to implement in the ontology graphing system of Lewis. In particular the motivation to combine the Lewis and Cobbett references would have been to efficiently understand the meaning of data applied to a target ontology. (Cobbett: ¶0010)

With regard to dependent claim 6, which depends upon dependent claim 5,
	Lewis and Cobbett teach the method of claim 5, wherein restructuring the first graph comprises: creating, in the first graph, one or more nodes representing instances of the additional concept, wherein the concept attributes values of the cluster become attribute values of the created nodes and/or attribute values associated with edges linked to the created nodes. (Lewis: ¶0051 – updating semantic distances, determining relations from retrieved text. Examiner notes that an updated semantic graph is a “second ontology” as compared to its, i.e. “first” state before having been updated. See also ¶0103 – maintaining counters to track frequency for keywords, as well as above citations directed to clustering. See also ¶0119 reads in relevant part and in reference to a user’s experience interacting with an interface, “…The interface may include one or more lists of keyword categories and keywords as selected or unselected. In some implementations, the list of keyword categories as selected may be different or separate from the list of keyword categories as unselected. The data processing system can transmit the interface to the content provider computing device, the content publisher computing device, or the client device that sent the seed keyword. In some implementations, the data processing system can generate or transmit the interface, responsive to identifying or determining keywords or keyword categories as relevant or irrelevant to the seed keyword and the domain entity.” See also above citations directed to attribute values.)

With regard to dependent claim 7, which depends upon dependent claim 5,
	Lewis and Cobbett teach the method of claim 5, further comprising, on the newly created nodes, automatically matching and identifying duplicates. (Cobbett: ¶0004 – duplication identified and addressed through consolidation. See ¶¶0128-0130 – consolidation across sources with automatic ontology detection.)

With regard to dependent claim 10, which depends upon independent claim 1,
	Lewis teaches the method of claim 1, wherein the first graph is built using a first dataset, and wherein the method further comprises: 
	restructuring the first graph according to the additional concept and the set of relations in order to obtain a second graph. (Lewis: ¶0051 – updating semantic distances, determining relations from retrieved text. Examiner notes that an updated semantic graph is a “second ontology” as compared to its, i.e. “first” state before having been updated. See also ¶0119 reads in relevant part and in reference to a user’s experience interacting with an interface, “…The interface may include one or more lists of keyword categories and keywords as selected or unselected. In some implementations, the list of keyword categories as selected may be different or separate from the list of keyword categories as unselected. The data processing system can transmit the interface to the content provider computing device, the content publisher computing device, or the client device that sent the seed keyword. In some implementations, the data processing system can generate or transmit the interface, responsive to identifying or determining keywords or keyword categories as relevant or irrelevant to the seed keyword and the domain entity.” See also above citations directed to graphs.)
	Lewis does not fully and explicitly teach and 
	using the second graph for accessing data instead of the first graph, wherein the first dataset and the second dataset comprise log data of data profiling of same or different Extract-Transform-Load (ETL) systems.  
	Cobbett teaches a method using a second graph for accessing data instead of a first graph, wherein a first dataset and a second dataset comprise log data of data profiling of same or different Extract-Transform-Load (ETL) systems. (Cobbett: ¶0090 reads in part, “A further technique may include leveraging lineage to understand how Extract, Transform, and Load (ETL) is copying data within an enterprise to build lineage graphs of ETL infrastructure to analyze further. Enterprise Information Integration platforms create technical metadata for everything that occurs in ETL programs moving data between systems. On that metadata the metadata tooling of such platforms provides data lineage functionality…”)
	Examiner notes that the statement of motivation to combine set forth in support of the grounds of rejection of claim 5 are likewise applicable to the instant claim.

	Claims 16 and 19 are each similar in scope to claim 5 and are each rejected under a similar rationale.
	Claim 20 is similar in scope to claim 10 and is rejected under a similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157             

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157